DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

For Claim 1,  Kim discloses A memory system (e.g., system 100, 0022, Fig. 1) comprising: 
 a memory device including an input/output pad (e.g., one or more pins or pads at the memory device 110, 0040, Fig. 1); and 
a memory controller configured to control an operation of the memory device through the input/output pad (e.g., External memory controller 105 may be configured to enable communication of information, data, and/or commands between components of the system (e.g., the processor 120) and the memory device 110, 0038, 0048, Fig. 1), 
wherein the memory controller generates an offset adjustment command and transmits the offset adjustment command to the memory  device (e.g., determine a delay based on the first offset the second offset or a combination thereof. External controller 105 is configured to configure a delay adjuster to adjust the first data clock signal by the delay, 0048, 0068, 00082 Fig. 1).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
wherein the memory device stores an offset of a signal input thereto through the input/output pad, in response to the offset adjustment command, wherein the memory controller connects output nodes together after transmitting the offset adjustment command to the memory device, and 
wherein the output nodes are respectively coupled to the input/output pad.

Claims 2-11 are allowable based on dependency from claim 1.

Claim 12.  Kim discloses A memory controller configured to control an operation of a memory device (e.g., controller 105, 0040, Fig. 1), comprising: 
a first and a second pads coupled to the memory device (e.g., one or more pins or padsaat the external memory controller 105, 0040).

For claim 12, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
an output signal determiner configured to output, to the memory device, an offset adjustment command for controlling the memory device to perform an offset adjustment operation through the first and the second pads; a switch configured to control electrical connection between a first node and a second node that are respectively coupled to the first pad and the second pad; and
a control signal generator configured to control an operation of the switch and an operation of the output signal determiner, wherein the control signal generator controls the switch to connect the first node and the second node to each other after the output signal determiner provides the offset adjustment command to the memory device.

Claims 13-15 are allowable based on dependency from claim 12.

Claim 16.  Kim discloses A memory device coupled to a memory controller through an input pad (e.g., one or more pins or pads at the external memory controller 100 and one or more pins or pads at the memory device 110, Fig. 1 0040), the memory device comprising:

a command decoder configured (e.g., device memory controller 155,… decoder para 0036 Fig. 8 shows CMD Decoder);

For claim 16, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
to generate an offset detection signal or an offset compensation signal based on whether an offset adjustment command has been received from the memory controller; and
an offset controller configured to perform an offset detection operation of the input pad based on the offset detection signal, output an offset adjustment completion response after performing the offset detection operation and perform an offset compensation operation of the input pad based on the offset compensation signal.

Claims 17-20 are allowable based on dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135